Fill in this information to identify the case:

Debtor 1                JOAQUIN AVILA FRANQUI
                        First Name               Middle Name          Last Name

Debtor 2                JESENIA VEGA HERNANDEZ
(Spouse, if filing)     First Name               Middle Name          Last Name


United States Bankruptcy Court for the:   DISTRICT OF PUERTO RICO

Case number           15-03404-ESL                                            Chapter   13
     (if known)



        DEBTORS’ REQUEST TO VACATE DISMISSAL e.o.d NOVEMBER 20, 2019 at doc #123 ON
                        AGREEMENT WITH TRUSTEE AS TO CURE

TO THE HONORABLE COURT:

              COME NOW debtors through undersigned Attorney and respectfully ALLEGES, STATES and
PRAYS:
                                                               RELEVANT FACTS
              1.        Debtor’s filed the instant case on May 5, 2015 see doc #1.
              2.        The Amended Plan was confirmed on August 27,2018 as per doc #110.
              3.        The Trustee requested entry of order to compel debtor to pay the 2015 and 2018 tax refunds into
                        the Plan at docs #116 and #117. The same was granted by this Court on September 16, 2019 at
                        docs #122 and #123.
              4.        On October 3, 2019 the Trustee requested dismissal of the case at doc #126 since the debtor’s
                        had failed to remit the tax refunds.
              5.        On the same date Debtor’s filed a Motion Requesting an entry of order to vacate the order to
                        compel was filed. (see doc #127)
              6.        The Trustee was ordered to state his position within fourteen days on October 23, 2019 at doc
                        #128 to which Trustee responded at doc #130 stating his position on November 13, 2019.
              7.        In Trustee’s response at doc #130 Trustee states his position and does not object debtors’ request
                        to retain the 2018 tax refund for the payment of their 1040 Federal tax obligation, as per
                        confirmed Plan.
              8.        Notwithstanding, Trustee does object retention by debtor of the 2015 tax refund, asserting that
                        debtor has not explained why she is entitled to the use of the 2015 tax refund.
              9.        Debtor’s confirmed Plan provides as follows;
                        “Tax refunds will be retained by debtors to pay the IRS every year until the end of the plan. Any
                        unused amount will be submitted to the Trustee to increase the base of the plan. The tender of
                        such payments shall deem the plan modified by such amount increasing the base without the
                        need of further Notice, Hearing or Court order.
       10.     Debtor used the funds to pay the IRS as it is contemplated in the confirmed Amended Plan.
               Refer to doc #98 with evidence of the Federal tax obligation satisfied and paid by debtor which
               has been sent to the Trustee for evaluation.

       11.     Debtor’s state tax refund was $1,636 and their payment of the 1040-PR was $1,067.00, leaving a
               balance which should have been paid into the confirmed Amended Plan.

       12.     Debtor needs a period of 30 days to cure the amount not paid to IRS of $569 since the balance
               was used for this debtor’s ongoing deficiency in his expenses.

       13.     Trustee has acquiesced to payment by debtor of the $569 balance of the 2018 tax refund owed to
               the confirmed Plan within 30 days.

       14.     Debtors are into the 54th month of their confirmed Plan.

                      ARGUMENT & SUPPORT TO SET ASIDE DISMISSAL

         The Federal Rules of Civil Procedure provide for a party adversely affected by an order or judgment of
the court to request a remedy and seek review of adverse decisions. Congress has designed our federal court
system so that it affords civil litigants’ ample opportunity to seek review of adverse decisions. First, litigants
may request reconsideration of an unfavorable result. Rule 59(c) and 60(b). Second, losing parties are entitled
to seek review of “all final orders” in the court of appeals 28 U.S.C. §1334. The animating concept behind this
foregoing structure is that justice is best served by the checks and balances afforded by regular opportunities for
judicial review. Hudson United Bank vs MiTenda Mortg Corp., 142 F 3d 151 (CA 3 1998).
       Despite this general design, the need to deter vexatious litigation has led Congress to carve out
exceptions in which review is curtailed or even eliminated. In the instant case we find no such exception to the
general rule of the review of an adverse decision by the bankruptcy court under the facts before this court today.
       While the Rules do not expressly recognize motions for “reconsideration, they are commonly treated as
motions to alter or amend judgment under Fed. R. Civ. P. 59(e) or motions for relief from judgments or order
under Rule 60(b). For the most part, the controlling doctrine will hinge on the filing date of such motion.
Global Maps Inc., Verizon New England, Inc. 489 F. 3d 13 (1st Cir. 2007).
       Although, the Bankruptcy Rules do not specifically provide for a motion to vacate an order. “However,
[d]epending on the time that the motion is served, a motion to . . . vacate may be treated either as a motion to
alter or amend the judgment under Rule 59(e), made applicable by Bankruptcy Rule 9023, or as a motion for
relief from judgment under Rule 60(b), made applicable by Bankruptcy Rule 9024.” Ramirez Rosado v. Banco
Popular de P.R. (In re Ramirez Rosado), 561 B.R. 598, 607 (1st Cir. B.A.P. 2017); Anwar M. Ibrahim, BAP #
MB 19-020, bankruptcy #16-13549 (1st B.A.P. August 28, 2019); Ross v Garcia, 532 B.R. 173, 180 (1st Cir.
B.A.P. 2015).
       Debtors herein have filed their Motion to Vacate Dismissal within 14 days after the entry of the
Dismissal Order, thus it should be treated as a motion to alter or amend a judgment under Rule 59(e). See Fed.
R. Bankr. P. 9023 (mandating that a motion “to alter or amend a judgment [under Rule 59(e)] shall be filed . . .
no later than 14 days after entry of judgment”).
       This case has been dismissed by the Court in default upon failure of the debtor to respond or act to
Order at doc #123. Debtors seek herein that the Honorable Court set aside, vacate, alter or amend the judgment
of dismissal which is not yet final, having been entered within 14 days on November 22, 2019 at doc #133.
       Debtor’s request today is anchored on Fed. R. Civ. P. 59(e) and Fed. R. Bankr. P. 9023 since the Order
dismissing this case was entered on November 22 , 2019 and debtor’s motion filed on this date is within 14
days of the Order.
       Generally, a motion filed within fourteen days of judgment is treated as a motion to alter or amend under
Rule 59(e). See In re Iannochino, 242 F.3d 36, 42 (1st Cir. 2001). Rule 59(e) authorizes a court to alter or
amend a final judgment or order on a movant's timely motion. See Rule 59(e).
       In deciding Debtor's request to alter or amend the judgment of dismissal, the court must address the
issue of whether the Debtor's motion to alter or amend meets the legal requirements for reconsideration under
Fed. R. Civ. P. 59(e). In re Cruz, 585 B.R. 255, 260 (Bankr. PR 2018).
       Fed. R. Bankr. P. 9023 incorporates Rule 59(e) of the Federal Rules of Civil Procedure, which states, in
pertinent part, as follows: “A motion for a new trial or to alter or amend a judgment shall be filed, and a court
may on its own order a new trial, no later than 14 days after entry of judgment.”
       Fed. R. Civ. P. 59(e) itself does not state the grounds on which relief under the rule may be granted.
Therefore, trial courts have considerable discretion in deciding whether to grant or deny a motion to alter or
amend under Fed. R. Civ. P. 59(e). See ACA Fin. Guar. Corp. v. Advest, Inc., 512 F.3d 46, 55 (1st Cir. 2008)
("[Trial] courts enjoy considerable discretion in deciding [Fed. R. Civ. P.] 59(e) motions, subject to
circumstances developed in the case law."); Venegas-Hernández v. Sonolux Records, 370 F.3d 183, 190 (1st Cir.
2004), citing Edward H. Bohlin Co. v. Banning Co., 6 F.3d 350, 355 (5th Cir. 1993); Robinson v. Watts
Detective Agency, 685 F.2d 729, 743 (1st Cir. 1982).
       To meet the threshold requirements of a successful [Fed. R. Civ. P.] 59(e) motion, the motion must
demonstrate the reason why the court should reconsider its prior decision and must set forth facts or law of a
strongly convincing nature to induce the court to reverse its earlier decision. In re Schwartz, 409 B.R. 240, 250
(B.A.P. 1st Cir. 2008), citing In re Rodríguez. 233 B.R. at 219.
         A motion for reconsideration 'does not provide a vehicle for a party to undo its own procedural failures
and it certainly does not allow a party to introduce new evidence or advance arguments that could or should
have been presented to the district court prior to the judgment. Marks 3-Zet-Ernst Marks GmBh & Co. KG
v. Presstek, Inc., 455 F.3d 7, 15-16 (1st Cir. 2006) (citations omitted). Thus, a motion for reconsideration cannot
be used as a vehicle to re-litigate matters already litigated and decided by the court. See Standard Quimica de
Venezuela v. Central Hispano International, Inc., 189 F.R.D. 202, n.4 (D.P.R. 1999). In sum,"[a] party cannot
use a Rule 59(e) motion to rehash arguments previously rejected or to raise ones that could, and should, have
been made before judgment issued." See Soto-Padró v. Public Buildings Authority, 675 F.3d 1, 9 (1st Cir. 2012)
(citations omitted).
                FAILURE TO COMPLY WITH ONE ORDER DOES NOT MERIT DISMISSAL
         Bankruptcy courts do not enjoy untrammeled discretion to dismiss bankruptcy cases. Rather, they
         “must engage in case-by-case analysis in order to determine what constitutes ‘cause’ sufficient to
         warrant dismissal” and must determine “whether dismissal would be in the best interest of all parties in
         interest.” In other words, bankruptcy courts are charged with “assessing the vagaries of each case.”
         While failure to comply with a court order may constitute “cause” in some circumstances, such a result
         in not automatic.

In re Buscurescu, 282 B.R. 124, 133 (S.D.N.Y. 2002) citing Eldridge v Block, 832 F. 2d 1132, 1137 (9th Cir.
1987).
         The First Circuit Court of Appeals has identified four general grounds for granting a Rule 59(e) motion:
1) the judgment was based upon a manifest errors of law or fact; 2) there is newly discovered or previously
unavailable evidence; 3) to prevent manifest injustice; and 4) there is an intervening change in controlling law."
Marie v. Allied Home Mortgage Corp., 402 F.3d 1, 7 (1st Cir. 2005). Also see 11 CHARLES ALAN WRIGHT
& ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 2810.1 (2d ed. 1995).
         Also see Edward H. Bohlin Co. v. Banning Co., 6 F.3d 350, 353 (5th Cir. 1993) (citing Lavespere v.
Niagara Mach. & Tool Works Inc., 910 F.2d 167, 173 (5th Cir. 1990), and Harcon Barge Co. v. D&G Boat
Rentals, 784 F.2d 665, 669-70 (5th Cir. 1986) (en banc)).
         The Debtor has met the necessary standard to succeed in a Rule 59(e), as there is just cause to alter or
amend the Order of dismissal. Dismissal is too harsh a remedy under the facts of this case and the inadvertent
error of counsel for debtor in overlooking the deadline to comply with the Court’s Order when several other
simultaneous motions were filed one after the other by the Trustee and were all timely addressed by debtor but
overlooked that doc #126 had not been responded to.
       Fed. R. Civ. P. 59(c) provides that “for good cause shown the court may set aside an entry of default
and, if a judgment by default has been entered, may likewise set it aside in accordance with Rule 60(b).

The First Circuit articulates “good cause” thus:
       We have recently visited the compendium of factors which a district court should consider in “analyzing
       the quantum and quality of [a defaulted party’s] ‘cause’ to see if it was ‘good’, that is, if it warranted
       removal of an entry of default,” and it would be pleonastic to rehearse that discussion here. It is
       enough to reemphasize that, while certain recurrent elements should be probed-the proffered
       explanation for the default, whether the default was willful, innocent, or somewhere in between, whether
       setting it aside would prejudice the movant’s adversary, whether the movant possesses a meritorious
       defense, and the timing of the motion, Rule 55(c) determinations are case-specific. They must,
       therefore, be made in a practical, commonsense manner, without rigid adherence to, or undue reliance
       upon, a mechanical formula. When all is said and done, ‘good cause’ is a mutable standard varying
       from situation to situation.
General Contracting & Trading Co. v. Interpole, Inc. 889 F 2d 109, 112 (1st Cir. 1990).
       In the case of Hamilton 399 B.R. 717 (B.A.P. 1st Cir. 2009) the Bankruptcy Appellate Panel reminds the
Hamilton bankruptcy Court that:

       The First Circuit has repeatedly cautioned that violation of a single order may be insufficient to warrant
       dismissal under the rule. See, e.g., Benitez-Garcia v. Gonzalez-Vega, 468 F.3d 1, 5 (1st Cir. 2006);
       Bachier-Ortiz v. Colon-Mendoza, 331 F.3d 193, 195 (1st Cir.2003); Crossman v. Raytheon Long Term
       Disability Plan, 316 F.3d 36, 38 (1st Cir.2002); Chamorro v. Puerto Rican Cars, Inc., 304 F.3d 1, 6 (1st
       Cir.2002). In those cases where the First Circuit has affirmed the sanction of dismissal with prejudice
       for violation of court orders, it has explained that the circumstances of the dismissal must be examined,
       given the preference that a matter be tried on the merits and the litigants be given ample notice.
       Benitez-Garcia, 468 F.3d at 5; see also In re Bushay, 32,7 B.R. at 704 (concluding that the numerous
       instances of disregard of court orders warranted affirmance of dismissal). It has offered that a trial
       court should weigh the following factors when considering whether to dismiss for violation of court
       orders:
       the severity of violation, the legitimacy of the party's excuse, repetition of violations, the deliberateness
       vel non of the misconduct, mitigating excuses, prejudice to the other side and to the operations of the
       court, and the adequacy of lesser sanctions.... There is also a procedural dimension.” Benitez-Garcia,
       468 F.3d at 5 (citing Robson v. Hallenbeck, 81 F.3d 1, 2-3 (1st Cir.1996))”.
       The facts in the instant case are not similar to Hamilton, but the dismissal in this case is nevertheless
harsh, since in the instant case, debtor failed to respond and comply with just one Order by just one day. Unlike
the facts in the instant case, in Hamilton, there was a failure to apprise Hamilton that missing the 30-day
deadline might result in dismissal which according to the appellate court rendered the dismissal order
procedurally suspect. The Hamilton Court held that such a lack of warning holds the capacity for working
unfairness, particularly in a case such as this where no other factors point toward the propriety of dismissal.
                                                    CONCLUSION

         In the instant case there was delay in debtors responding to the Motion Requesting Dismissal prior to the
dismissal and the failure to comply is attributable to counsel for debtors who overlooked one of the several
motions filed back to back by the Trustee dealing basically with the same issue(s). Counsel was under the
mistaken assumption that she had addressed all the pending matters in the case.
         As such we understand that the standard is “good cause” in the instant case and there is good cause to
reconsider and/or set aside the dismissal herein.
         Under the facts and circumstances in the present case, there is truly just and worthy good cause for the
setting aside of the dismissal of this case, and the dismissal should be set aside for good cause shown and the
debtor allowed to complete their chapter 13 Plan that is already in its 54th month.

         Debtors in good faith urge this Court that the dismissal of their case be vacated and that their case be
reinstated and allow the case and Plan to go forward and complete the Plan within the 6 remaining months of
the Plan.


         WHEREFORE, debtors humbly request that this Honorable Court: that the dismissal be vacated and set
aside:
         a) that debtors be allowed to complete their Plan within the remaining 6 months;
         b) any remedy that is deemed proper and just under the circumstances.


                                                           NOTICE
         Within fourteen (14) days after service as evidenced by the certification, and an additional three (3) days
pursuant to Fed. R. Bank. P. 9006(f) if you were served by mail, any party against whom this paper has been
served, or any other party to the action who objects to the relief sought herein, shall serve and file an objection
or other appropriate response to this paper with the Clerk’s office of the U.S. Bankruptcy Court for the District
of Puerto Rico. If no objection or other response is filed within the time allowed herein, the paper will be
deemed unopposed and may be granted unless: (I) the requested relief is forbidden by law; (ii) the requested
relief is against public policy; or (iii) in the opinion of the Court, the interest of justice requires otherwise.
       I HEREBY CERTIFY, that on this same date, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF Filing System which will send a notification, upon information and belief, of such
filing to the Chapter 12 Trustee and to all subscribed users and who have to this date filed a timely claim.



       Respectfully submitted in Hatillo, Puerto Rico this November 30, 2019



                                              s/Melissa Cofán Hernández
                                              MELISSA COFÁN HERNÁNDEZ
                                              USDC PR #224206
                                              PO BOX 944
                                              DORADO PUERTO RICO 00646
                                              Tel. (787) 640-6882
                                              melissacofan@yahoo.com

                                              ATTORNEY FOR DEBTOR
Label Matrix for local noticing              BANCO POPULAR PR - SPECIAL LOANS    Cooperativa A/C San Rafael
0104-3                                       PO BOX 362708                       PO BOX 1531
Case 15-03404-ESL13                          SAN JUAN, PR 00936-2708             QUEBRADILLAS, PR 00678-1531
District of Puerto Rico
Old San Juan
Sat Nov 30 12:20:43 AST 2019
ORIENTAL BANK                                POPULAR AUTO                        STATE INSURANCE FUND
PO BOX 11750                                 PO BOX 366818                       WALLY DE LA ROSA VIDAL
FERNANDEZ JUNCOS STATION                     SAN JUAN, PR 00936-6818             PO BOX 365028
SAN JUAN, PR 00910-2850                                                          SAN JUAN, PR 00936-5028


US Bankruptcy Court District of P.R.         AES/BANK OF NEW YORK                AFLAC
Jose V Toledo Fed Bldg & US Courthouse       POB 61047                           WORLDWIDE HEADQUARTERS 1932 WYNNTON RD
300 Recinto Sur Street, Room 109             HARRISBURG, PA 17106-1047           COLUMBUS, GA 31993-0001
San Juan, PR 00901-1964


AMERICAN EDUCATION SERVICES                  AUTORIDAD DE ENERGIA ELECTRICA      American InfoSource LP as agent for
PO BOX 2461                                  Po Box 363508                       Midland Funding LLC
HARRISBURG, PA 17105-2461                    San Juan, PR 00936-3508             PO Box 268941
                                                                                 Oklahoma City, OK 73126-8941


Autoridad De Acueductos Alcantarillados      BANCO POPULAR DE PR                 BANCO POPULAR DE PR
Po Box 70101                                 ATENCION DEPARTAMENTO DE QUIEBRAS   PO BOX 366818
San Juan, PR 00936-8101                      PO BOX 366818                       SAN JUAN, PR 00936-6818
                                             SAN JUAN, PR 00936-6818


Banco Popular de Puerto Rico Special Loans   COMERCIAL BABBY                     COOPERATIVA DE A/C SAN RAFAEL
Migdalia Effie Guasp, Esq.                   42644 SECT FELIPE CRUZ              APARTADO 1531
Special Loans Department (733)               QUEBRADILLAS, PR 00678-9498         QUEBRADILLAS, PR 00678-1531
PO Box 362708, San Juan, PR 00936-2708


COOSVI                                       CRESCA CORPORATION                  CRIM
PO BOX 363428                                PMB 92 P O BOX 71325                PO BOX 195387 SAN JUAN PR 00919-5387
SAN JUAN, PR 00936-3428                      SAN JUAN, PR 00936-8425



DEP TRANSPORTACION Y OBRAS PUBLICAS          DEPARTMENT OF EDUCATION NAVI        Departamento de Transportacion y Obras Publi
PO BOX 41243 MINILLAS STATION                PO BOX 9533                         Apartado 41269 San Juan
SAN JUAN, PR 00940-1243                      WILKES BARRE, PA 18773-9533         Puerto Rico 00940-1269



ENHANCED RECOVERY COMPANY                    Fondo                               Gobierno Municipal De Quebradillas
8014 BAYBERRY RD                             Po Box 336                          Po Box 1544
JACKSONVILLE, FL 32256-7412                  Aguadilla, PR 00605-0336            Quebradillas, PR 00678-1544



INFOPAGINAS                                  IRS                                 ISLAND FINANCE
EDIFICIO RODAVAL CALLE SAN MARTIN            INTERNAL REVENUE SERVICE            PO BOX 71504
SUITE 201 MARGINAL BUCHANAN                  PO BOX 80110                        SAN JUAN, PR 00936-8604
GUAYNABO, PR 00922                           CINCINNATI, OH 45280-0010
JACOB QUILES GIOVANETTI                              JC PENNEY                                            LCDO JOSE FERNANDEZ PAOLI
EDIFICIO ESQUIERE 2 VELA STE 101                     GECRB/Jcp                                            PO BOX 11750 FERNANDEZ JUNCOS STATION
SAN JUAN, PR 00918                                   PO BOX 960090                                        SAN JUAN, PR 00910-2850
                                                     ORLANDO, FL 32896-0090


LCDO. GILBERTO FIGUEROA MERCED                       MIDLAND CREDIT MANAGEMENT                            Navient Solutions, Inc.
P O BOX 1321                                         PO BOX 60578                                         Department of Education Loan Services
MAYAGUEZ, PR 00681-1321                              LOS ANGELES, CA 90060-0578                           P.O. Box 9635
                                                                                                          Wilkes-Barre, PA 18773-9635


ORIENTAL BANK                                        ORIENTAL BANK                                        POPULAR AUTO
P/C MANUEL CEDENO CASTILLO                           PO BOX 364745                                        BANKRUPTCY DEPARTMENT
PO BOX 195115                                        San Juan, PR 00936-4745                              PO BOX 366818
SAN JUAN, PUERTO RICO 00919-5115                                                                          SAN JUAN PUERTO RICO 00936-6818


POPULAR AUTO                                         POPULAR AUTO                                         PRIMERICA LIFE INSURANCE
P O BOX 1501                                         PO BOX 363228                                        PO BOX 105111
SAN JUAN, PR 00902-8511                              SAN JUAN, PR 00936-3228                              ATLANTA, GA 30348-5111



SANTANDER FINANCIAL                                  (p)SPRINT NEXTEL CORRESPONDENCE                      SYNCHRONY BANK (JCPENNEY)
PO BOX 71504                                         ATTN BANKRUPTCY DEPT                                 ATTN: BANKRUPTCY DEPT
SAN JUAN, PR 00936-8604                              PO BOX 7949                                          P O BOX 965060
                                                     OVERLAND PARK KS 66207-0949                          ORLANDO, FL 32896-5060


State Insurance Fund Corporation                     TRIPLE S SALUD                                       TRIPLE S VIDA
PO Box 365028                                        PO BOX 71548                                         PO BOX 363786
San Juan, Puerto Rico 00936-5028                     SAN JUAN, PR 00936-8648                              SAN JUAN, PR 00936-3786



UNIV INTERAMERICANA DE PR                            UNIV INTERAMERICANA DE PR                            UNIV POLITECNICA DE PR
APARTADO 191293                                      RECINTO AGUADILLA                                    377 PONCE DE LEON AVE
SAN JUAN PR 00919 1293                               APARTADO 20000                                       SAN JUAN PR 00917-3006
                                                     AGUADILLA PR 00605-9001


JESENIA VEGA HERNANDEZ                               JOAQUIN AVILA FRANQUI                                JOSE RAMON CARRION MORALES
BO TERRANOVA 8                                       BO TERRANOVA 8                                       PO BOX 9023884
CALLE LAS FLORES                                     CALLE LAS FLORES                                     SAN JUAN, PR 00902-3884
QUEBRADILLAS, PR 00678                               QUEBRADILLAS, PR 00678


MELISSA WILDA COFAN HERNANDEZ                        MONSITA LECAROZ ARRIBAS
PO BOX 944                                           OFFICE OF THE US TRUSTEE (UST)
DORADO, PR 00646-0944                                OCHOA BUILDING
                                                     500 TANCA STREET SUITE 301
                                                     SAN JUAN, PR 00901



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
SPRINT                   End of Label Matrix
PO BOX 4191              Mailable recipients   55
CAROL STREAM, IL 60197   Bypassed recipients    0
                         Total                 55
